DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application was filed on 11/17/2020, which claims the benefit of the priority of Taiwan Patent Application No. TW109128690 filed on 08/21/2020. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1-2 and 6-8 are being examined on the merits in this office action.

Claim Rejections - 35 USC § 112 - Withdrawn
The rejection of claims 1–2, and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicants amendment to claim 1.
Claim Objections -Withdrawn
The objection to claim 2 is withdrawn in view of applicants’ amendment to claim 2.

Claim Rejections - 35 USC § 103 – Maintained and updated
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nutrition Insight (Published Dec. 18th 2018 and accessed 9/14/2020) in view of NCBI blast (submitted online May 13th 2020) and UniProt ID A0A5N5PE48_PANHP (submitted online Feb 26th, 2020) as evidenced by furtherfood.com (accessed on 09/15/2021).

Nutrition Insight discloses that marine collagen peptides from the Pangasius species provided improvements in skin health and appearance in study participants (page 1, line 1-2). As evidenced by furtherfood.com, fish skin is rich in collagen and comprises a large portion of th paragraph, line 4-8). Nutrition Insight further discloses that the collagen peptides contain high levels of the amino acids glycine, hydroxyproline, proline, alanine and arginine – providing specific nutritional benefits not found in other protein sources (page 1, 7th paragraph, line 1-4).
Even though Nutrition Insight does not disclose the sequence of the peptide, UniProt and NCBI discloses sequences of the Pangasius species and discloses that the sequences comprises the instant SEQ ID NOS. 5-6 (See below NCBI and UniProt of instant SEQ ID NO: 5 and 6 )

    PNG
    media_image1.png
    222
    506
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    203
    789
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    149
    728
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a method for improving skin condition using the collagen peptide from the Pangasius species of Nutrition insights because the publication discloses that the peptides from Pangasius species provided improvements in skin health and appearance. In addition, one of ordinary skill in the art would arrive at the recited SEQ ID NO: 5 and 6 given that the sequence of the Pangasius species is already disclosed by UniProt and NCBI before the effective filing date. One of ordinary skill in the art would have been motivated and would have had a reasonable expectation of success in preparing a method for improving skin using peptides that are comprised of the amino acid sequence of the Pangasius species disclosed UniProt and NCBI because Nutrition Insight discloses that marine collagen peptides from the Pangasius species provided skin quality improvements on wrinkles, elasticity, hydration, firmness and radiance, and that the participants consistently reported higher improvements compared to those with placebo. In addition, it would be obvious to obtain the collagen peptide from the fish skin given that furtherfood.com discloses that the collagen is primarily obtained from the fish skin. The disclosures render obvious the instant claim 1.
Regarding claim 2, Nutrition Insight discloses that the marine collagen peptides from the Pangasius species provided improvements in skin health and appearance in study participants (page 1, line 1-2) and that the skin quality improvements were reported on wrinkles, elasticity, th paragraph, line 4-8). This reads on the recitation of improving an anti-aging function of the skin and reads on improving skin condition. UniProt discloses the sequence of the Pangasius species which comprises the instant SEQ ID NO: 5, hence it would be obvious to one of ordinary skill in the art to use the sequence of the Pangasius species to improve the anti-aging function of the skin given that Nutrition Insight discloses that peptides from the Pangasius species provided skin quality improvements. Regarding the recitation of “for promoting the expression of one gene…”, the claim recites an intended result. The instant claims have been rendered obvious by the prior art disclosures because collagen from the pangasius species is known to have skin improvement qualities and the instant sequences are known in the art. Therefore, the property of promoting the expression of one gene are necessarily present. Further, the MPEP  2111.04 states: claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In the instant case, the limitation expresses the intended result of the method step of claim 1 and is given little patentable weight.
Regarding claim 6 and 8, Nutrition Insights discloses that the peptide is a collagen peptide (page 1, line 1-2). Even though Nutrition Insights does not explicitly disclose that the collagen was from the skin, as evidenced by furtherfood.com, collagen is primarily obtained from the fish skin, hence it would be obvious to obtain the collagen peptide from the fish skin.
Regarding claim 7, Nutrition Insight discloses that the marine collagen peptides from the Pangasius species provided improvements in skin health and appearance in study participants (page 1, line 1-2) and that the skin quality improvements were reported on wrinkles, elasticity, th paragraph, line 4-8). This reads on the recitation of improving skin condition. NCBI discloses the instant SEQ ID NO: 4 and further discloses that it belongs to the Pangasius species (see query match below).

    PNG
    media_image4.png
    203
    680
    media_image4.png
    Greyscale

Hence it would be obvious to one of ordinary skill in the art to use the sequence of the Pangasius species to improve the skin condition and health given that Nutrition Insight discloses that peptides from the Pangasius species provided skin quality improvements.

Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. 
Applicant argues that none of the cited references discloses or teaches Pangasius bocourti and the amino acid sequence of SEQ ID NO: 3 and SEQ ID NO: 4 of Pangasius bocourti.
The arguments presented are unpersuasive because Nutrition Insights teaches that collagen peptides from the Pangasius family are known to improve skin conditions. The publication teaches Pangasius family generally which encompasses the instant Pangasius bocourti. The instant sequences are also known in the art. Furthermore, the instant claims recite that the peptides are isolated from the basa skin collagen. Therefore, the disclosures of 

Applicant further argues that none of the cited references discloses or teaches the function of improving skin condition and maintaining cellular health by the peptides of Pangasius bocourti.
The arguments presented are not persuasive because prior art Nutrition insights discloses that collagen peptides from Pangasius showed significant improvements in terms skin quality such as wrinkles, elasticity, hydration, firmness and radiance. This indeed reads on improving skin condition and maintaining cellular health. As disclosed above, the disclosure that collagen peptides from the Pangasius family are known for skin improvements would motivate one of ordinary skill in the art to try collagen peptides form other species such as Pangasius bocourti for their effectiveness in skin improvement, thus rendering obvious the instant claims. It is known in the art that collagen peptides have qualities of improving the skin. As disclosed by Bestow collagen (references cited to rebut applicant arguments’) discloses that the collagen was isolated from the Basa fish (page 3) and that the collagen peptides boosted collagen and elastin production, improved skin hydration and smoothness, and help reduce and prevent wrinkles (see page 5 and 6). Therefore, peptides from the skin of basa fish are known in the art and are known to have the qualities of improving the skin. The disclosures render obvious the instant claims.
Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The instant sequences are disclosed by prior art and the use of peptides from the Pangasius family are known to have the property of improving skin condition. One of ordinary skill in the art would be motivated to try and use peptides from a species of the Pangasius family, such as Pangasius bocourti, for use in skin improvement, rendering obvious the instant claims. The arguments are therefore unpersuasive and the rejection is maintained.

Conclusion
Claims 1-2, and 6-8 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615